Opinion issued September 26, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00639-CV
                           ———————————
                    JORGE HERMIDA-LARA, Appellant
                                        V.
                            ROSA ROSAS, Appellee


                   On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-69210


                         MEMORANDUM OPINION

      Appellant, Jorge Hermida-Lara, attempts to appeal from an order denying

his motion to disqualify opposing counsel. We dismiss the appeal.

      Appellant filed a motion in the trial court to disqualify opposing counsel.

The trial court denied appellant’s motion. Appellant timely appealed.
      Generally speaking, appellate courts have jurisdiction over appeals from

final judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Texas

appellate courts only have jurisdiction to immediately consider appeals from

interlocutory orders if a statute explicitly provides appellate jurisdiction. Stary v.

DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998). There is no statutory authority,

however, for an appeal from an interlocutory order denying a motion to disqualify

an attorney. See Samuels v. Samuels, No. A14-90-00517-CV, 1990 WL 126600, at

*1 (Tex. App.—Houston [14th Dist.] Aug. 30, 1990, no writ) (mem. op, not

designated for publication) (“There is no statutory authority for an appeal from an

interlocutory order granting a motion to disqualify an attorney.”); Nat’l W. Life Ins.

Co. v. Walters, 663 S.W.2d 125, 126 (Tex. App.—Austin 1983, no writ) (“[A]n

order denying a motion to disqualify counsel from representation in a civil

proceeding has been held to be an interlocutory order, subject to review by an

appellate court only in the event of an appeal from a judgment after trial of the suit

on its merits.”); Aubin v. Territorial Mortg. Co. of Am., Inc., 640 S.W.2d 737, 742–

43 (Tex. App.—Houston [14th Dist.] 1982, no writ) (“The order disqualifying . . .

counsel for defendant is interlocutory and we are without jurisdiction to consider

this matter upon this appeal.”).    Therefore, we have no jurisdiction over this

appeal.


                                          2
      After being notified that this appeal was subject to dismissal for want of

jurisdiction, appellant did not respond. See TEX. R. APP. P. 42.3(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a); 43.2(f).

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                          3